LOAN AGREEMENT




      This Agreement is entered into by and between Excalibur International
Marine Corporation（華達國際海運股份有限公司）, a Taiwan corporation ("Borrower") and EFT
Biotech Holdings Inc., a company incorporated under the laws of Nevada USA
("Lender").


      Borrower has applied to Lender for a loan in the amount of USD Five
Hundred Thousand (USD500,000). In consideration of Lender making said loan the
Borrower hereby warrants and agrees as follows:


       1. THE LOAN. This loan shall be repaid in accordance with the terms of
this Agreement. The purpose of this loan is for the short term capital need of
the Borrower as approved by the Board of the Borrower.


       2. BUSINESS ORGANIZATION. Borrower is a Corporation incorporated under
the laws of Taiwan. The primary business operation of Borrower is sea carriage
of passengers and cargo. Borrower's form of organization and primary business
operation shall remain the same during the term of this Agreement.


       3. COLLATERAL/SHIP MORTGAGE. As security for the loan the Borrower will
provide the Vessel as collateral under duly executed security documents and
agrees to be bound by the terms contained therein. Borrower shall register the
ship mortgage with the port authorities of Taichung immediately following the
registration of the ownership of the Vessel by the Borrower at Borrower’s
expense.


       4. TERM OF LOAN. The term of the Loan is 30 days and Borrower guarantees
and ensures that Borrower will repay the Loan to Lender by the end of the term
of this Agreement.


       5. INTEREST. The interest of this loan is 3% per month. The interest
shall be paid by the Borrower to the Lender or any third party designated by the
Lender.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed this 24th day of November, 2008.










BORROWER




Excalibur International Marine Corporation（華達國際海運股份有限公司）


 
By:
/s/ Jen-Ho Chiao
Jen-Ho Chiao, Chairman

 




LENDER


EFT Biotech Holdings Inc.,


 
By:
/s/ Jack Qin
Jack Qin, President and CEO

 
 
 

--------------------------------------------------------------------------------

 
 